Title: Contract between Chaumont and the American Commissioners, 1 April 1777
From: Chaumont,American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


Paris ce 1er. avril 1777.
Conventions de Messieurs Frankelin et Dean et Lee deputés du Congrès des etats unis d’amerique avec le Sr. Leray de Chaumont.
Le Dit Sieur de Chaumont equipera tous les mois a compter du mois de may prochain pendant un an, un pacquebot ou vaisseau propre a porter les Depesches des Dits Srs. Deputes de france en amerique et de l’amerique en france, lequel pacquebot pourra porter plus de trente tonneaux d’effets sans que cela puisse Nuire a sa Marche la plus avantageuse.
Le Dit Sieur de Chaumont fera la depence de chasque voyage pour l’equipement vivres avances et gages de l’equipage et touttes autres depences quelconques.
Les Dits Sieurs Frankelin Dean et Lee decideront du port de destination en amerique pour la plus grande seureté de livraison des depesches et des Marchandises qu’ils envoyront.
Les Dits Sieurs auront le droit de charger chasque pacquebot en allant et en revenant de vingt tonneaux d’effets consignés a qui ils jugeront apropos et aussi d’y faire passer sans fraix un homme qui sera chargé du soin des depesches et des effets. 
Les Dits Sieurs payront au Dit Sieur de Chaumont pour chasque voyage qui commencera en france et finira en y revenant d’amerique huit mil livres; lesquels payments seront faits trois mois après chasque depart de france et soit que le Pacquebot arrive ou non, la ditte somme sera acquise au dit Sr. de Chaumont sans retour.
Les Dits Pacquebots ne pouront estre retardés etant prest a recevoir les effets par les Dits Sieurs deputés ou leurs proposés [préposés] soit en france ou en amerique et la ditte somme de huit mils livres sera Neammoins payé a mon dit Sr. de Chaumont quand mesme les Dits Pacquebots partiroient a vuide.
Les Dits Pacquebots avec tous leurs Equipages seront aux risques de mon dit Sr. de Chaumont, et les effets chargés en chasque Pacquebot par les Dits Sieurs Frankelin Dean et Lee seront a leurs risques.

Le Dit Sr. de Chaumont sera libre de charger sur chasque Pacquebot ce qu’il voudera pour son propre compte sauf toujours la meilleur Marche des Dits Pacquebots.
Si Mon dit Sr. de Chaumont etoit empesché par ses superieurs d’expedier les Dits pacquebots, il en sera dechargé par les Dits Srs. Dean Lee, et Frankelin sur les preuves qu’il leur en produira et si le Congrès revoquoit les pouvoirs des [Dits] Sieurs Frankelin Dean et Lee la resiliation auroit egalement lieu.
B FranklinSilas DeaneArthur LeeLeray DE Chaumont
